DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,943,629 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUAN HOANG/Primary Examiner, Art Unit 2827